           Case 1:21-cv-01680-RA Document 6 Filed 03/22/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GABRIEL FLORES,

                                 Plaintiff,
                                                                   21-CV-1680 (RA)
                         v.
                                                               ORDER OF SERVICE
 CITY OF NEW YORK, et al.,

                                 Defendants.

RONNIE ABRAMS, United States District Judge:

       Plaintiff, currently detained in the George R. Vierno Center (GRVC) on Rikers Island,

brings this pro se action under 42 U.S.C. § 1983, alleging that Defendants violated his

constitutional rights. By order dated March 11, 2021, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis (IFP). 1 See Dkt. 4.

                                          DISCUSSION

       The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that the following

Defendants waive service of summons:

   •   City of New York;

   •   Commissioner of the Department of Correction (DOC) Cynthia Brann, DOC Chief Hazel

       Jennings, DOC General Counsel Heidi Grossman, DOC Division Chief Becky Scott, and

       DOC Chief of Staff Brenda Cooke;

   •   GRVC Wardens Sherma Dunbar, Jean Rene, Tiffany Morales, Joanne Matos, and

       Assistant Deputy Wardens LaCroix (Shield #1361), Carter (Shield #94), Greene (Shield


       1
        Prisoner-plaintiffs are not exempt from paying the full filing fee even when they have
been granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
       Case 1:21-cv-01680-RA Document 6 Filed 03/22/21 Page 2 of 3




    #1368), Charles (Shield #138), Flemming (Shield #1075), Henry, Phillips, Vasquez, Blair,

    Wilkins, and Louis;

•   Security Chief Kenneth Stukes, Deputy Warden of Security Jonnel Shivraj, Security

    Captains Mathis (Shield #82), and Ballah (Shield #1219);

•   Captains Vallejo (Shield #924), Smith (Shield #1222), Peters (Shield #423), Blake

    (Shield #89), Islam (Shield #1743), Carter (Shield #1092), Palmer-Campbell (Shield

    #267), Moodie (Shield #593), Law (Shield #85), Parris (Shield #1784), Arias (Shield

    #1861), L’Oiseau (Shield #1898), Jones (Shield #693), Charles (Shield #1706),

    Montenegro (Shield #13298), Subervi (Shield #1064), Camacho, and Farrow;

•   Operations Security Intelligence Unit Officers DeJesus and White; and

•   Correction Officers Taylor (Shield #8644), Ritter (Shield #7994), Hickson (Shield

    #5395), Adamczyk (Shield #12359), Young (Shield #12268), White (Shield #8507),

    McNeil (Shield #12557), Dychese (Shield #14003), Reid (Shield #8637), Edmund

    (Shield #10909), Sherma (Shield #13535), Quinnones (Shield #2315), Lawrence (Shield

    #10351), Drumwright (Shield #8667), Day (Shield #5761), Ramirez (Shield #15685),

    Rodriguez (Shield #9665), Pierce (Shield #15102), Nzeama (Shield #6774), Harris

    (Shield #17399), Oxley (Shield #1711), Humphries (Shield #4883), Humphries (Shield

    #13844), Smith (Shield #1753), Smith (#1650), Williams (Shield #3906), Vasquez

    (Shield #11590), Vasquez (Shield #18636), Castro (Shield #11930), Likoua (Shield

    #19071), Darbeau (Shield #4193), Purnhagen, Peay (Shield #18810), Guzman (Shield

    #5602), Feliz (Shield #17854), Benitez, and Liu.




                                            2
            Case 1:21-cv-01680-RA Document 6 Filed 03/22/21 Page 3 of 3




                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

         The Clerk of Court is directed to electronically notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that

Defendants listed above waive service of summons.

SO ORDERED.

Dated:     March 22, 2021
           New York, New York

                                                               RONNIE ABRAMS
                                                            United States District Judge




                                                   3
